Citation Nr: 1046999	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for arteriosclerosis, due to 
Agent Orange exposure.

2.	Entitlement to service connection for coronary artery disease, 
due to Agent Orange exposure. 

3.	Entitlement to service connection for asbestosis.

4.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.	Entitlement to service connection for peripheral vascular 
disease, right leg.

6.	Entitlement to service connection for peripheral vascular 
disease, left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to the benefits sought on 
appeal. The Board has characterized the claims for service 
connection for arteriosclerosis and coronary artery disease in 
light of the Veteran's assertions that these claimed conditions 
are the result of exposure to Agent Orange.

In the April 2008 Statement of the Case (SOC), the RO listed 
issues of entitlement to service connection for bronchitis and a 
left knee disorder. Since then, however, the Veteran limited the 
scope of his appeal to the issues indicated on the title page. 
See June 2008 VA Form 9 (Substantive Appeal).  Thus, the issues 
of entitlement to service connection for bronchitis and a left 
knee disorder are not part of the current appeal.  See 38 C.F.R. 
§ 20.200 (2010) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

The Veteran was scheduled to appear at an October 2010 hearing 
before a Veterans Law Judge at the Board's Central Office in 
Washington, D.C., but later cancelled the hearing in advance of 
its scheduled date. See 38 C.F.R. § 20.702(e) (2010).

The issues of service connection for asbestosis, PTSD and 
peripheral vascular disease of the lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	There is no competent and probative evidence that 
arteriosclerosis and coronary artery disease were directly 
incurred during military service or manifested to a compensable 
degree within one year following service discharge. 

2.	The Veteran is not shown to have had service within the 
territorial borders of the Republic of Vietnam at any point, and 
may not be presumed to have had exposure to herbicides. Thus, he 
does not qualify under the provisions for presumptive service 
connection for ischemic heart disease as due to Agent Orange 
exposure. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
arteriosclerosis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.	The criteria are not met for service connection for coronary 
artery disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3/159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Through VCAA notice correspondence dated from February 2005 
through September 2006, the RO informed the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, an addendum to the September 2006 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending claim 
for benefits.

The relevant notice information must have been timely sent. The 
Court in   Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA 
notice correspondence preceded the adjudication of the claims 
presented through issuance of a November 2006 RO rating decision, 
and thus comported with the definition of timely notice. 
The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), service personnel records, and VA and private outpatient 
treatment records. As to the claims being decided, the Board does 
not find a VA medical examination will be required in this 
instance, inasmuch as there is no competent and probative 
evidence indicating that either of the claimed diagnosed 
conditions -- arteriosclerosis, or coronary artery disease -- may 
be etiologically related to an incident of the Veteran's military 
service. See 38 C.F.R. § 3.159(c)(4). See also McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). Specifically, the Veteran is not 
alleging that he incurred either of these disabilities during 
service or within one year following service discharge.  Rather, 
he attributes his development of these disabilities from Agent 
Orange exposure.  Because the Board has determined that he did 
not serve in Vietnam, it cannot find that these disabilities may 
be due to service.  

Additionally, there is not a detrimental impact from the fact 
that VA has not yet obtained complete records pertaining to an 
award of disability benefits from the Social Security 
Administration (SSA). As explained below, the dispositive issue 
is whether the Veteran had presumed Agent Orange exposure during 
military service, and this is a factual inquiry unrelated to any 
medical history that would be referenced in SSA agency records. 

In support of his claims, the Veteran has provided several 
personal statements.  A Central Office hearing was previously 
scheduled, which the Veteran cancelled in advance of the hearing 
date. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The record as it stands includes sufficient competent evidence to 
decide the claims. Under these circumstances, no further action 
is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Certain chronic 
disabilities, such as arteriosclerosis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b).

Pertinent VA law further provides that a veteran who served in 
the Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii). For purposes of application of this legal 
presumption, service in the Republic of Vietnam means actual 
service in-country in Vietnam from January 9, 1962 through May 7, 
1975, and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

VA's Office of General Counsel has held that service on a deep-
water naval vessel off the shores of Vietnam without proof of 
actual duty or visitation in the Republic of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 1975; 
and that this was not inconsistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). 
VAOPGCPREC 27-97 (July 23, 1997). 

Furthermore, VA regulations provide for presumptive service 
connection for specific diseases associated with exposure to 
herbicide agents. Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service-connected if there are 
circumstances establishing herbicide agent exposure during active 
military service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent or 
more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

Recently, VA amended the list of covered diseases presumed 
service-connected due to herbicide exposure as to include the 
conditions of all chronic B-cell leukemias (including, but not 
limited to, hairy-cell leukemia and chronic lymphocytic 
leukemia), Parkinson's disease, and ischemic heart disease. A new 
Note 3 to section 3.309(e) provides that "the term ischemic 
heart disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease." See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), 
to be codified later at 38 C.F.R. § 3.309(e). 

The provisions for presumptive service connection nonetheless do 
not preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his exposure 
to Agent Orange led to the development of the claimed disability 
after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

The service treatment records show are absent indication or 
reference to arteriosclerosis or disability involving the 
coronary arteries, including upon the report of a physical exam 
for purposes of military separation.  The separation examination 
shows clinical evaluations of the heart and vascular system were 
normal.  

The Veteran contends that he was first noted to have decreased 
blood flow in 1977 attributable to arteriosclerosis, but it was 
not until 20 years later that this caused health problems. 

A November 2007 record of VA outpatient treatment indicates a 
pertinent medical history in part, of coronary artery disease, 
hypercholesterolemia, and occlusion and atenosis of coronary 
artery without cerebral infarction. 

Review of the following does not show any reasonable likelihood 
that arteriosclerosis and/or coronary artery disease originated 
during the Veteran's military service, given the absence of 
symptoms therein, and the initial presentation of these 
conditions even by the Veteran's report a substantial number of 
years later. It follows that service connection on a theory of 
direct service incurrence or presumptive service connection based 
upon a chronic disease is not substantiated. 

That does not end the inquiry, however. The basis of recovery 
which is now advanced by the Veteran is that he developed the 
claimed disorders from having been exposed to Agent Orange during 
military service in Vietnam. He states that he was assigned to 
the Naval aircraft carrier U.S.S. Shangri-La as a member of a 
helicopter rescue squadron, but that on October 30, 1970 this 
ship docked in the port city of DaNang following which the 
Veteran spent three weeks within the territorial borders of 
Vietnam before eventually returning to his ship. 

Indeed, this contention would be meaningful to establishing 
service connection provided it could be objectively shown that 
the Veteran had qualifying service in the Republic of Vietnam. 
There is a presumption that all Veterans who served in-country 
within the Republic of Vietnam had exposure to herbicides 
therein.  See 38 C.F.R. § 3.307(a)(6)(iii). In turn, under 
recently promulgated regulations, coronary artery disease and 
arteriosclerosis (to the extent manifested as ischemic heart 
disease) are conditions that may be presumptively service-
connected when there is of record underlying herbicide exposure. 
See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010). 

Consequently, the dispositive issue is whether the Veteran had 
qualifying service within the territorial borders of Vietnam. The 
fact that he had service on a deep-water vessel offshore from 
Vietnam would not meet this criterion. See VAOPGCPREC 27-97. The 
Haas v. Peake decision issued by the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has further held that 
receipt of the commendation of the Vietnam Service Medical (VSM) 
in and of itself without further proof of qualifying service, 
does not establish service within the borders of Vietnam. See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Keeping the foregoing in mind, the Board concludes that the 
record does not adequately establish the Veteran's presence 
within the territorial borders of the Vietnam during the time 
period in question. The Veteran's complete service personnel file 
has been obtained and does not give any indication of a temporary 
duty assignment or visitation to DaNang, or otherwise to the land 
mass of Vietnam. The National Personnel Records Center (NPRC) 
upon providing the service personnel file in August 2005 itself 
observed that the records offered no conclusive proof of the 
Veteran's physical presence in Vietnam. By all indication from 
these records, the Veteran's service specifically involved being 
stationed on a deep water vessel offshore from Vietnam.   

Thereafter, the RO contacted the National Archives and Records 
Administration (NARA) for copies of the deck log for the U.S.S. 
Shangri-La for October to November 1970. In March 2008, NARA 
responded that upon review of deck log records, the U.S.S. 
Shangri-La was at Hong Kong October 15, 1970; en route to the 
Gulf of Tonkin October 19th; conducting flight operations in the 
Gulf of Tonkin, October 22nd; en route to Subic Bay, November 
6th; at Subic Bay, November 8th; en route to Sydney, Australia, 
November 10th through the end of the month.  From these records 
chronicling ship movements and operations there is nothing to 
suggest that the U.S.S. Shangri-La ever docked at DaNang, Vietnam 
on October 30, 1970, as has been alleged. The location where the 
U.S.S. Shangri-La was present as of October 30, 1970, the Gulf of 
Tonkin, is noted to be geographically north of DaNang.   

VA's Compensation and Pension Service has further issued a 
Bulletin compiling a recognized list of all ships for which an 
incident of docking on the shore of Vietnam has been fully 
confirmed. While not intended to be exclusive, inclusion on the 
preceding register along with proof that an individual service 
member traveled ashore is deemed sufficient to establish service 
in-country. The U.S.S. Shangri-La  is not included amongst this 
list of ships that docked to the shore.

In summary, there is no objective evidence of record which helps 
to place the Veteran as being physically located within the 
territorial borders of the Republic of Vietnam at any point, 
including when alleged in October/November 1970.  The available 
evidence provides no reference to the U.S.S. Shangri-La ever 
having docked at DaNang, and all available means to attempt to 
confirm this allegation have been exhausted. Given the lack of 
findings to establish in-country service upon factual inquiry, 
this claimed occurrence cannot be established. This situation is 
not analogous to where a claimant alleges medical symptomatology 
not borne out by the documented service records. In Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal 
Circuit held that lack of contemporaneous documentation in 
service records does not in itself render lay evidence non-
credible. However, in Bardwell v. Shinseki, 24 Vet. App. 36, 40 
(2010), the Court declined to extend this principle to any event 
alleged by the claimant -- essentially meaning that in non-
medical circumstances, an adverse finding may be drawn from the 
lack of documentation of a claimed event in service records. 
Apart from the lack of service documentation, there is no 
credible indication or explanation otherwise   as to why the 
Veteran would have ever been present in DaNang for three weeks as 
part of his official duties. It follows that the claimed event of 
in-service exposure to herbicides based upon service in the 
Republic of Vietnam is not demonstrated in this case.

Given the lack of evidence to support exposure to Agent Orange in 
service, there is no additional basis to apply the provisions of 
38 C.F.R. § 3.309(e) for when a condition is presumptively 
service-connected due to herbicide exposure. Thus, while ischemic 
heart disease is a newly added condition recognized as a grounds 
for presumptive service connection, without indication of 
underlying Agent Orange exposure, this new regulatory change is 
not of substantive benefit in this case.   

For these reasons, the Board is denying the claims for service 
connection for arteriosclerosis and coronary artery disease, as 
due to exposure to herbicides.  The preponderance of the evidence 
is against the claims, and under these circumstances the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).   


ORDER

Service connection for arteriosclerosis, as due to Agent Orange 
exposure, is denied.

Service connection for coronary artery disease, as due to Agent 
Orange exposure,  is denied. 


REMAND

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 
38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, VA revised the regulation governing 
adjudication of claims for service connection for PTSD. See 75 
Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The 
new regulation essentially removes the requirement that a 
claimant present objective corroboration of a claimed in-service 
stressor.  Under the new standard, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD and that the veteran's symptoms are related to the claimed 
stressor, provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.

The Veteran has alleged several incidents as in-service stressors 
in furtherance of his claim for service connection for PTSD. 
First, he states that while temporarily stationed in DaNang, 
Vietnam, he witnessed severe rocket and mortar attacks. Second, 
he indicates that he was assigned to a helicopter combat support 
squadron aboard the U.S.S. Shangri-La as a rescue swimmer, and 
there was an incident three months into his tour of duty in which 
he was unable to rescue a pilot whose plane had crashed into the 
sea. Third, the Veteran describes two traumatic automobile 
accidents that occurred during service. 

Thus far, the occurrence of a serious automobile accident during 
service is corroborated through service treatment records. So at 
least one described stressor has been sufficiently verified. 
Meanwhile, the Board finds that more information should be 
obtained regarding the incident in which the Veteran states he 
was unable to rescue a downed pilot as part of a helicopter 
rescue crew. The RO/AMC should contact the Veteran and request 
more detailed findings, including specific date, location, and 
names of individuals involved. Provided further information is 
obtained, the RO/AMC should seek to independently verify this 
incident through a request placed with the U.S. Army and Joint 
Services, Records Research Center (JSRRC).

(The Board notes that the claimed stressor of having been subject 
to rocket and mortar attacks in DaNang, Vietnam, per the revised 
regulation, involved a hostile military encounter, and is 
therefore the type of incident that does not require objective 
corroboration through means besides the Veteran's lay statement. 
However, the claimed incident must still be consistent with the 
circumstances of  the Veteran's service to warrant consideration 
as a stressor, and here there is no credible evidence to 
establish that the Veteran was ever stationed in DaNang. Hence, 
absent future evidence being received to the contrary, the 
stressor of rocket and mortar attacks at that location does not 
provide the basis for further development of the claim for 
service connection for PTSD.)

Following all further development to verify the claimed in-
service stressors, the RO/AMC should schedule the Veteran for a 
VA psychiatric examination to determine whether he has PTSD due 
to the confirmed stressor(s) of record. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

As pertaining to the claim for service connection for asbestosis, 
the Board finds that further development is also warranted. There 
is of record a July 2001 private physician's report indicating a 
diagnosis within reasonable medical probability that the Veteran 
had asbestosis. This followed the Veteran's description of a 
history of exposure to asbestos materials post-service while 
working in a textile mill from 1971 to 1975. However, the Veteran 
now further contends that he also had asbestos exposure from 
proximity to asbestos covered pipes while aboard the U.S.S. 
Shangri-La for several months. He alleges that he slept in a bunk 
directly under the aircraft carrier's launching apparatus and 
that the aircraft take-offs frequently disturbed the asbestosis 
material and spread it through the air. In light of the above, 
the Board will order a VA medical examination by a pulmonary 
specialist to determine the most likely etiology of the Veteran's 
diagnosed asbestosis condition. 

Additionally, pertinent to all of the remaining claims on appeal, 
the Veteran has provided a copy of an award letter from the 
Social Security Administration confirming his entitlement to 
disability benefits from that agency beginning in December 2006. 
There is no indication yet as to the specific conditions 
underlying that award of SSA benefits. Still, however, the 
corresponding SSA records may yield essential medical history 
relevant to the instant appeal before VA. Therefore, the RO/AMC 
must acquire a copy of the SSA administrative decision on the 
claim with that agency, along with any supporting medical 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See 
also Woods v. Gober, 14 Vet. App. 214 (2000). 
 
Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file.

2.	The RO/AMC should contact the Veteran and 
request further pertinent information 
regarding the claimed stressor in which his 
unit was unable to successfully rescue a 
downed pilot by means of a helicopter rescue 
squadron. The additional information 
requested should consist of specific dates 
and locations, and the names of all 
individuals involved.

3.	Provided additional information on the 
above-referenced incident is obtained, the 
RO/AMC should contact U.S. Army and Joint 
Services, Records Research Center and request 
assistance with independent corroboration of 
this incident.

4.	Then schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of any current PTSD. The claims 
folder must be made available to the examiner 
for review. All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. The clinical history 
and all pertinent psychiatric pathology 
should be discussed in the examination 
report. If PTSD is diagnosed, the examiner 
should specify whether it is at least as 
likely as not (50 percent or greater 
probability) that PTSD had its onset due to 
the in-service stressor of an automobile 
accident, or any other verified stressor of 
record. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training).

5.	Also schedule the Veteran for a VA 
examination with a pulmonary specialist 
regarding claimed asbestosis.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail. The VA examiner is 
requested to opine as to whether the 
Veteran's diagnosed asbestosis at least as 
likely as not (50 percent or greater 
probability) was incurred during the 
Veteran's military service, due to hazardous 
exposure aboard the U.S.S. Shangri-La, an 
aircraft carrier.  In providing the requested 
determination, the VA examiner should also 
directly indicate his or her consideration of 
the Veteran's post-service exposure to 
asbestos materials in his employment capacity 
with textile mills between 1971 and 1975.

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

6.	The RO/AMC should then review the claims 
file.  If the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

7.	Thereafter, the RO/AMC should readjudicate 
the claims for asbestosis, PTSD, and 
peripheral vascular disease of the right and 
left legs based upon all additional evidence 
received. If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


